     Case: 4:21-cv-00286-HEA Doc. #: 28 Filed: 05/03/21 Page: 1 of 16 PageID #: 215



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

COURTHOUSE NEWS                           )
SERVICE,                                  )
                                          )
         Plaintiff,                       )
                                          )
         v.                               )      Case No. 4:21-CV-00286-HEA
                                          )
JOAN M. GILMER, et al,                    )
                                          )
         Defendants.                      )

      DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFF’S
              MOTION FOR PRELIMINARY INJUNCTION

         Defendants Joan M. Gilmer and Kathy S. Lloyd oppose Plaintiff’s Motion

for Preliminary Injunction (Doc. 17) and set forth the following suggestions in

opposition thereto.

I.       INTRODUCTION

         In Missouri, when an attorney files a civil petition it becomes publicly

available once a court clerk has reviewed it and accepts it to the court’s system.

Plaintiff seeks an injunction attacking this practice, arguing that Defendants are

violating Plaintiff’s “First Amendment Right [of] Access to Civil Petitions”. See,

e.g., MEMORANDUM OF LAW IN SUPPORT (Doc. 17-1), p. 6. The problems with

this argument are many, including that injunctive relief may not be sought

against judicial officers under 42 U.S.C. § 1983, but, fundamentally, the argument

is flawed because Plaintiff is not being denied access to civil petitions. See, e.g.,

Missouri Supreme Court Operating 2.02 (“Records of all courts are presumed to be

                                       Page 1 of 16
 Case: 4:21-cv-00286-HEA Doc. #: 28 Filed: 05/03/21 Page: 2 of 16 PageID #: 216



open to any member of the public for purposes of inspection or copying during the

regular business hours of the court having custody of the records.”).

       And, in fact, although Plaintiff repeatedly couches its claims as a denial of

access to civil petitions, Plaintiff’s complaint and supporting documents show that

it is not being denied access to civil petitions. See, e.g., COMPLAINT (Doc. 1)

(Plaintiff never alleges that it has not received access to a civil petition).

       Rather, Plaintiff’s real claim is that it has a constitutional right to receive

access to a civil petition submitted to a court before the court has received the

petition, processed it, and entered it into its system as a court record. One could

spend a long time searching the text of the constitution for such a constitutional

right but would not find it.

       Nevertheless, Plaintiff relies on an opinion issued by the Ninth Circuit for

the proposition that it has such a right, at least with respect to one California

county’s court filing system. See Courthouse News Service v. Planet, 947 F.3d 581

(9th Cir. 2020). The problem with this is four-fold.

       First, the United States Supreme Court currently employs a practice

similar to the practice Plaintiff challenges in this action. See

https://www.supremecourt.gov/filingandrules/ElectronicFilingGuidelines.pdf

(“Filings that initiate a new case at the Supreme Court will be posted on the

Court’s website only after the Clerk’s Office has received and reviewed the paper

version of the filing, determined that it should be accepted for filing, and assigned

a case number.”); see also United States District Court Eastern District of

                                      Page 2 of 16
 Case: 4:21-cv-00286-HEA Doc. #: 28 Filed: 05/03/21 Page: 3 of 16 PageID #: 217



Missouri’s CM/ECF Procedures Manual, p. 7 (“COMPLAINTS . . . The Clerk’s

Office will be electronically notified when the case is filed, and will review the

filing for errors or omissions, assign a judge and issue service.”).

      Second, Plaintiff ignores case law questioning whether such a right exists

and holding that the federal courts should abstain from directing a state court

how to run its court system, specifically concerning how it processes civil petitions.

See Courthouse News Service v. Brown, 908 F.3d 1063, 1071 (7th Cir. 2018)

(“Unless and until the state courts have proven unwilling to address an alleged

First Amendment violation—which we are not yet convinced exists—the federal

courts should not exercise jurisdiction over the matter.”); see also Flynt v.

Lombardi, 885 F.3d 508, 512 (8th Cir. 2018) (“In IDT, we rejected the plaintiff’s

arguments for a right of access based on the First Amendment, noting, ‘[t]his

circuit has not decided whether there is a First Amendment right of public access

to the court file in civil proceedings.’”) (citation omitted) (quoting IDT Corp. v.

eBay, 709 F.3d 1220, 1221 (8th Cir. 2013)).

      Third, the Ninth Circuit derived its “qualified right of timely access to

newly filed civil nonconfidential complaints that attaches when the complaint is

filed” from Press-Enterprise Co. v. Superior Court, 478 U.S. 1 (1986). See

Courthouse News Service v. Planet, 947 F.3d at 585. Press-Enterprise Co.,

however, does not address the issue at hand. The only issue in Press-Enterprise

Co. was whether a criminal court could bar access to a preliminary hearing in a

criminal prosecution. See Press-Enterprise Co., 478 U.S. 1, 3 (“We granted

                                      Page 3 of 16
  Case: 4:21-cv-00286-HEA Doc. #: 28 Filed: 05/03/21 Page: 4 of 16 PageID #: 218



certiorari to decide whether petitioner has a First Amendment right of access to

the transcript of a preliminary hearing growing out of a criminal prosecution.”).

The case says nothing about a right to immediate access of civil petitions.

      Fourth, even in the Planet case where a qualified right of timely access was

recognized, the Ninth Circuit expressly stated that “this right does not entitle the

press to immediate access to those complaints. Some reasonable restrictions

resembling time, place, and manner regulations that result in incidental delays in

access are constitutionally permitted where they are content-neutral, narrowly

tailored and necessary to preserve the court’s important interest in the fair and

orderly administration of justice. Courthouse News Serv. v. Planet, 947 F.3d at

585. In other words, there is no absolute right to have immediate access to a civil

petition upon filing.

      Plaintiff, therefore, has failed to allege the violation of a constitutional

right, and, thus, has failed to state a claim upon which relief may be granted

under 42 U.S.C. § 1983. For this reason and the others addressed below, Plaintiff’s

motion for preliminary injunction should be denied.

II.   STANDARD OF REVIEW

      Any form of preliminary injunctive relief is an “extraordinary remedy.”

Watkins Inc. v. Lewis, 346 F.3d 841, 844 (8th Cir. 2003) (internal citations

omitted). The party seeking injunctive relief bears the burden of proving that it

should be granted. Id. (citation omitted). Such interim relief is intended to

“preserve the status quo and prevent irreparable harm until the court has an

                                     Page 4 of 16
  Case: 4:21-cv-00286-HEA Doc. #: 28 Filed: 05/03/21 Page: 5 of 16 PageID #: 219



opportunity to rule on the lawsuit’s merits.” Devose v. Herrington, 42 F.3d 470 (8th

Cir. 1994) (per curiam) (citing Dataphase Sys., Inc., v. C L Sys., Inc., 640 F.2d 109,

113 & n.5 (8th Cir. 1981) (en banc)).

       “The Eighth Circuit enumerated four factors a district court must consider

when deciding whether to grant or deny a motion for temporary restraining order

or motion for preliminary injunction: ‘(1) whether there is a substantial

probability movant will succeed at trial; (2) whether the moving party will suffer

irreparable injury absent the injunction; (3) the harm to other interested parties if

the relief is granted; and (4) the effect on the public interest.’” Schenck Process

LLC v. Zeppelin Sys. USA, Inc., 2018 WL 4279223, at *1 (W.D. Mo. June 25, 2018)

(citing Dataphase, 640 F.2d at 112).

III.   ARGUMENT

       Before addressing the four traditional preliminary injunction factors,

Defendants will address whether Plaintiff is entitled to any type of injunctive

relief since its claims are against judicial officers. After addressing this issue,

Defendants will address the four factors.

       A.    Because Plaintiff has brought claims against judicial officers
             in their official capacity seeking to direct the operations of a
             state court, Plaintiff is not entitled to any type of injunctive
             relief.

       Plaintiff challenges practices that are subject to various court rules

promulgated by the Supreme Court of Missouri. See, e.g., Supreme Court of

Missouri Rule 103 (electronic filing requirements); Supreme Court of Missouri

Court Operating Rule 27 (electronic filing requirements); Supreme Court of
                                       Page 5 of 16
 Case: 4:21-cv-00286-HEA Doc. #: 28 Filed: 05/03/21 Page: 6 of 16 PageID #: 220



Missouri Rule 103.03(a) (“Files of the Court (a) When a court accepts an electronic

document for filing, the electronic document is the official court record.”); Missouri

Supreme Court Rule 103.06(f) (“If the clerk accepts a document for filing, the date

and time of filing entered in the case management system shall be the date and

time the electronic filing system received the document.”).

      Plaintiff has brought its claims under 42 U.S.C. § 1983. That statute,

however, expressly provides that “in any action brought against a judicial officer

for an act or omission taken in such officer’s judicial capacity, injunctive relief

shall not be granted unless a declaratory decree was violated or declaratory relief

was unavailable.” The Eighth Circuit has applied this provision to bar plaintiffs

from seeking injunctive relief against policies implemented by judges. See Justice

Network Inc. v. Craighead Cty., 931 F.3d 753 (8th Cir. 2019).

      Defendants, who are carrying out the direction of judges, are entitled to the

same immunity. See, e.g., Meeks v. Michigan Dep’t of Corr., No. 1:20-CV-839, 2020

WL 5554872 (W.D. Mich. Sept. 17, 2020) (“Therefore, the Coleman court

concluded, those clerks and administrators were entitled to the protections

against injunctive relief as ‘judicial officers’ under 42 U.S.C. § 1983.”) (citing

Coleman v. Governor of Michigan, 413 Fed. Appx. 866 (6th Cir. 2018)); see also

Hamilton v. City of Hayti, Missouri, 948 F.3d 921, 928 (8th Cir. 2020) (“For court

clerks, absolute [judicial] immunity has been extended to acts that are

discretionary, taken at the direction of a judge, or taken according to court

rules.”); Rock v. Franklin Cty., 841 F. App’x 492, 493 (3d Cir. 2021).

                                      Page 6 of 16
 Case: 4:21-cv-00286-HEA Doc. #: 28 Filed: 05/03/21 Page: 7 of 16 PageID #: 221



      Section 1983’s bar on injunctive relief against judicial officers, therefore,

applies, and, for this reason alone, Plaintiff’s motion for preliminary injunctive

relief should be denied.

      B.     Plaintiff has failed to meet any of the elements required for
             the issuance of a preliminary injunction.

             1.     Likelihood of success on the merits

      Plaintiff’s motion for injunctive relief should be denied because they have

failed to show a likelihood of success on the merits. “While no single factor is

determinative . . . the Eighth Circuit has consistently held that likelihood of

success on the merits is the most important factor” when considering whether to

grant preliminary injunctive relief. Comprehensive Health of Planned Parenthood

Great Plains v. Williams, 322 F. Supp. 3d 921, 928 (W.D. Mo. 2018). Satisfying

this factor requires plaintiffs to demonstrate they have “a fair chance of

prevailing” on the merits. Id. For the reasons discussed below, Plaintiff does not

have a fair chance of prevailing on the merits.

                    i.     Abstention

      On this same day that Defendants are filing this opposition, Defendants are

also filing a motion to dismiss asserting that this Court should abstain from

hearing this matter. The motion and memorandum in support will discuss this

issue fully. Defendants, however, briefly raise the issue now in opposition to the

motion for preliminary injunction to support its claim that Plaintiff is unlikely to

succeed on the merits of its claims.

      The Seventh Circuit has addressed almost identical claims and came to the
                                       Page 7 of 16
 Case: 4:21-cv-00286-HEA Doc. #: 28 Filed: 05/03/21 Page: 8 of 16 PageID #: 222



conclusion that “[w]e want to avoid a situation in which the federal courts are

dictating in the first instance how state court clerks manage their filing

procedures and the timing of press access. We also want to avoid the problems

that federal oversight and intrusion of this sort might cause.” Courthouse News

Service v. Brown, 908 F.3d at 1075.

      While the Ninth Circuit has issued a conflicting opinion, Defendants assert

that the Seventh Circuit’s opinion is well-reasoned and more in accord with the

Eighth Circuit’s approach to abstention than the Ninth’s. See generally Oglala

Sioux Tribe v. Fleming, 904 F.3d 603, 611 (8th Cir. 2018) (“A federal court order

dictating what procedures must be used in an ongoing state proceeding would

interfere with that proceeding by inhibiting the legitimate functioning of the

individual state’s judicial system.”) (citation and internal quotations omitted); see

also Dixon v. City of St. Louis, 950 F.3d 1052, 1056 (8th Cir. 2020).

                    ii.    Likelihood of success on First Amendment Claim

      As discussed in the introduction, neither the text of the constitution, nor

any United States Supreme Court opinion supports Plaintiff’s claim that

Defendants are violating a constitutional right.

      And, in fact, given that the United States Supreme Court currently employs

the same practice as the courts in Missouri, it seems highly unlikely that the

Supreme Court would find a constitutional violation as alleged by Plaintiff.

      For this reason, Defendants outright reject that there is any such

constitutional right to immediate access to a civil petition before a court has

                                      Page 8 of 16
 Case: 4:21-cv-00286-HEA Doc. #: 28 Filed: 05/03/21 Page: 9 of 16 PageID #: 223



received it, processed it, and accepted it as a court record.

      However, assuming purely for the sake of the argument, that there is such

a qualified right to timely access as found by the Ninth Circuit, Plaintiff has still

failed to establish that it is likely to succeed on the merits because the practice

Plaintiff challenges passes the Ninth Circuit’s test.

       Once it is determined that “a qualified First Amendment right of access to

newly filed nonconfidential civil complaints exists, a presumption of access arises

under Press-Enterprise II that may be restricted only if closure is essential to

preserve higher values and is narrowly tailored to serve those interests.”

Courthouse News Service v. Planet, 947 F.3d at 595 (citation and internal

quotations omitted).

      Plaintiff alleges that during 2020, it tracked processing times for petitions

filed in one county in the State of Missouri—St. Louis County. See Complaint

(Doc. 1), p. 3. Plaintiff alleges that 5% of the civil petitions were processed the day

of filing, 40% of civil petitions were processed in one to four days, and 55% of civil

petitions were processed in “one week, and sometimes longer” Id. Despite the

statement “sometimes longer”, it seems safe to assume there were not many

petitions processed beyond one week or else Plaintiff would have included those

statistics in its complaint. Plaintiff provided no statistics for any other court in

Missouri, even though it has included the Missouri State Courts Administrator as

a Defendant.

      Plaintiff, therefore, is alleging that it is being denied access to some

                                      Page 9 of 16
 Case: 4:21-cv-00286-HEA Doc. #: 28 Filed: 05/03/21 Page: 10 of 16 PageID #: 224



petitions in one county in the state for up to a week. Based on this, Plaintiff claims

it is entitled to a preliminary injunction requiring the entire court system in

Missouri to modify its automation system.

      Again, assuming for the sake of argument, that it can take up to a week or

“sometimes longer” to process a petition, Plaintiff is not likely to succeed on the

merits of its claim.

      As the Ninth Circuit explained, “[a]n incidental delay of the right of access

does not pose such inherent dangers to free expression, or present such potential

for censorship or manipulations, as to justify application of the most exacting level

of First Amendment scrutiny.” Courthouse News Service v. Planet, 947 F.3d at 595

(citation and internal quotations omitted). “Even in this era of electronic filing

systems, instantaneous public access to court filings, especially complaints, could

impair the orderly filing and processing of cases with which clerk’s offices are

charged. After all, litigants are not uploading their complaints to the internet;

they are filing them with a court, making them subject to judicial administration.

The First Amendment does not require courts, public entities with limited

resources, to set aside their judicial operational needs to satisfy the immediate

demands of the press.” Id. at 596.

      Rather, under the Ninth Circuit’s test, a court having “a substantial

interest in the orderly administration and processing of new complaints” may

delay access as long as “there is substantial probability that its interest in the fair

and orderly administration of justice would be impaired by immediate access” and

                                     Page 10 of 16
 Case: 4:21-cv-00286-HEA Doc. #: 28 Filed: 05/03/21 Page: 11 of 16 PageID #: 225



“that no reasonable alternatives exist to adequately protect that government

interest.” Courthouse News Service v. Planet, 947 F.3d at 596 (citation and

internal quotations omitted).

       In Missouri, once an attorney files a document, it is placed into a queue that

only court clerks have access to. See Exhibit 1 (attached hereto). At this point, all

documents that have been placed into the queue are intermingled whether they

are to be maintained as a confidential document by law or not. Id. When a

document is in the queue, until the document has been accepted, the attorney who

filed the document has the ability to recall the document from the queue. Id. It is a

court clerk’s responsibility to review the queue and ensure all requirements and

confidentiality standards have been met before a document is uploaded to a

separate system where the document is publicly available. Id. If a member of the

public were granted access to the queue before a court clerk reviewed and accepted

the document, the person would have access to confidential documents and

documents that an attorney may have inadvertently filed before recalling it. Id.

Further, court clerks also have to process payment, issue summonses and ensure

parties are correctly entered, which can take time with cases involving multiple

plaintiffs and defendants, especially considering clerks can receive many petitions

filed at once by bulk filers.

       St. Louis County is a major metropolitan area where numerous filings are

received each year. The court automation system in Missouri is funded by state

general revenue and court automation fee with limited funds available each year.

                                    Page 11 of 16
 Case: 4:21-cv-00286-HEA Doc. #: 28 Filed: 05/03/21 Page: 12 of 16 PageID #: 226



See id. And, it is common knowledge that during 2020, the year of Plaintiff’s

study, the entire planet struggled to deal with issues related to COVID-19.

      Given these facts, Plaintiff is not likely to succeed on the merits as

Defendants will be able to establish first that there is substantial probability that

Defendants have an interest in the fair and orderly administration of justice that

would be impaired by immediate access and second that no reasonable

alternatives exist to adequately protect their interest.

      First, Defendants’ interest in the fair and orderly administration of justice

would be impaired if Plaintiff was granted immediate access to the queue. Before

a court clerk has had an opportunity to review the documents in the queue, the

documents may not be final documents as an attorney may have inadvertently

filed the wrong document and decide to recall the document or fail to comply with

various requirements. In addition, the documents in the queue may include

documents of a sensitive nature that Plaintiff is prohibited by law from receiving.

Any delay, therefore, between the time a document is submitted to the queue and

the time it becomes publicly available is directly tied to the court’s interest in

ensuring the orderly administration of justice, as the process necessarily involves

having the staff and resources available to conduct the appropriate review of the

documents before making them publicly available. This situation is unlike the

circumstances in the Ninth Circuit where the court found that the record

established that the delays in Ventura County where unrelated to Ventura’s

asserted governmental interest. See Courthouse News Service v. Planet, 947 F.3d

                                     Page 12 of 16
 Case: 4:21-cv-00286-HEA Doc. #: 28 Filed: 05/03/21 Page: 13 of 16 PageID #: 227



at 597 (“In fact, the record demonstrates that the lengthy delays under the no-

access-before-process policy were entirely unrelated to Ventura County’s asserted

governmental interests.”).

       Second, Defendants will be able to establish that no reasonable alternatives

exist to adequately protect their interest. Plaintiff’s own allegations show that

almost half the petitions filed in St. Louis County during the COVID-19 pandemic,

where made publicly available within four days, and the rest within “one week or

sometimes longer”. Assuming this is true, even during a non-pandemic year where

court staff was not burdened as they were in 2020, the only alternative to this

processing time would be for the court to have unlimited staff and resources that

would allow it to process the petitions at a faster rate than they currently are.

Given the state of the world and the many demands currently placed on staff and

state resources, this is not a “reasonable” alternative, especially balanced against

Plaintiff’s asserted interest. Whether Plaintiff receives the petition the day it was

filed or within a week, it is unclear why it is any different position. The only

people who know that a petition has been filed are the attorney and client who

filed it, and they could announce it to the world at any time before, at, or after the

filing of the petition.

       Consequently, even if the Court were to adopt the Ninth Circuit’s approach,

Plaintiff has failed to establish that it is likely to succeed on the merits of its First

Amendment claim.




                                      Page 13 of 16
 Case: 4:21-cv-00286-HEA Doc. #: 28 Filed: 05/03/21 Page: 14 of 16 PageID #: 228



      2.     The remaining factors weigh against granting a preliminary
             injunction.

      The remaining factors a district court must consider when deciding whether

to grant or deny a motion for preliminary injunction include: “(2) whether the

moving party will suffer irreparable injury absent the injunction; (3) the harm to

other interested parties if the relief is granted; and (4) the effect on the public

interest.’” Dataphase Sys., Inc. v. C.L. Sys., Inc., 640 F.2d 109, 112 (8th Cir. 1981)

(en banc). All these factors weigh against Plaintiffs’ request for relief.

      First, Plaintiff cannot demonstrate a threat of irreparable harm that would

justify a preliminary injunction. As discussed above, it is unclear how a delay of

up to a week to review a petition harms Plaintiff. When a person is contemplating

filing a petition, the person may send a demand letter before filing. They also

could start seeking media attention by contacting media sources. They could do

this the same day the petition is filed, even before they have submitted the

petition to the court, or later. Absent this, whenever a petition is filed whether the

attorney does it on May 3, or a week later, no one knows about it except for the

submitting party until the petition is actually filed and accepted by the court. So,

whether Plaintiff Courthouse News receives access to a petition the moment it is

submitted to the queue or a few days later, it is in the same position. And, in fact,

Plaintiff has not identified any specific harm other than the alleged First

Amendment violation itself.

      Second, if this Court were to do what Plaintiff is asking, which is to

immediately alter how it processes filings, that would cause per se irreparable
                                     Page 14 of 16
 Case: 4:21-cv-00286-HEA Doc. #: 28 Filed: 05/03/21 Page: 15 of 16 PageID #: 229



harm to Defendants because it would force Defendants to ignore state law and

expend limited staff time and resources on modifying its systems before

Defendants have had an opportunity fully litigate their defenses. See Exhibit 1

(“An analysis would have to be completed to determine design, scope, cost,

resources and timeframe before a solution could be developed. . . Statewide court

automation is funded by state general revenue and the court automation fee.

There are limited funds available each year for development.”). This would be

particularly harmful in this circumstance because Plaintiff has provided no

security as required under Fed R. Civ. P 65(c) (“The court may issue a preliminary

injunction or a temporary restraining order only if the movant gives security in an

amount that the court considers proper to pay the costs and damages sustained by

any party found to have been wrongfully enjoined or restrained.”).

      Third, the public interest strongly disfavors injunctive relief. Injunctive

relief frustrates Missouri’s legitimate and compelling interest to enforce its laws,

as well as its compelling interest in administering its own system of justice. See

United States v. Salerno, 481 U.S. 739, 749 (1987). When the State is a party, its

interest and harm merges with that of the public. Nken v. Holder, 556 U.S. 418,

435 (2009). Preliminary injunctions are to maintain the status quo, not drastically

alter a statewide system before trial.

V.    CONCLUSION

      Accordingly, Defendants respectfully request that the Court deny Plaintiff’s

Motion for Preliminary Injunction.

                                     Page 15 of 16
 Case: 4:21-cv-00286-HEA Doc. #: 28 Filed: 05/03/21 Page: 16 of 16 PageID #: 230



                                              Respectfully submitted,

                                              ERIC S. SCHMITT
                                              Attorney General

                                               /s/ D. Ryan Taylor
                                              D.RYAN TAYLOR
                                              Assistant Attorney General
                                              Missouri Bar No. 63284
                                              Fletcher Daniels State
                                              Office Building
                                              615 E. 13th Street, Suite 401
                                              Kansas City, MO 64106
                                              Phone: (816) 889-5008
                                              Fax: (573) 751-5660
                                              ryan.taylor@ago.mo.gov

                                               /s/ Gerald Jackson
                                              Assistant Attorney General
                                              Missouri Bar No. 66995
                                              P.O. Box 899
                                              Jefferson City, MO 65102
                                              Telephone: 573-751-7493
                                              Facsimile: 573-751-5660
                                              Gerald.jackson@ago.mo.gov

                          CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on May 3, 2021, a true and accurate
copy of the foregoing was filed electronically with the Clerk of the Court to be
served by operation of the Court’s electronic filing system to all entered parties.

                                              /s/ D. Ryan Taylor
                                              Assistant Attorney General




                                    Page 16 of 16
